Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 16, 2015.  The response received 1/24/22 has been entered and claims 1, 4-5, 7-8 10, 12-13 are currently pending in this application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7-8 10, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '645 .
In many enzymatic reactions the substrate/enzyme mixture is reacted at many different selected temperatures and the time of the reaction can be adjusted accordingly to achieve the desired degree of reaction.  A common example would be laundering clothes with enzyme containing detergents at cold or other desired temperatures.  Further, such examples are taught in references cited herein for producing hydrolyzed whey protein.  There are various methods of inactivating enzymes as discussed herein in addition to heating.  As written, the present claims require only one of the three excluded method steps and the claims of '645 are in the alternative.  So excluding any one of the two steps in '645 or the three steps in the present claims would render obvious the claims.
The Terminal Disclaimer received 1/24/22 has not been accepted.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen.
Nielsen (5,691,165) entitled "Method for Production of a Whey Protein Hydrolyzate" teaches in the abstract, hydrolyzing a slurry of whey protein with proteases without adjusting the pH during hydrolysis to produce a hydrolyzed slurry.  In column 1 lines 51-56, the enzyme inactivation step can be omitted altogether.  In column 2 last full paragraph, the inactivation of the enzyme is carried out by acid treatment.  In column 4 first paragraph, in the examples the hydrolysis step is performed at 53 – 54 degrees C. for 12 hours.   In column 4 line 54 the hydrolyzed product is spray dried.
The claims may differ from Nielsen in that the claims specify some standard parameters of the method.
.

Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.
Applicants response argues that Nielsen employs a filter membrane to retain all the enzymes in the concentrate and therefor does not need to inactive the enzymes because they have been removed from the hydrolysate.  The present invention does not require either inactivation or removal of the enzymes.
It is the examiner's position that the present claims do require inactivating the enzymes, and Nielsen teaches doing so with an acid treatment.  Selecting a starting concentration of protein does not appear to have any criticality in the invention.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/RALPH J GITOMER/Primary Examiner, Art Unit 1655